       Case 3:21-cr-00056-MO             Document 1     Filed 02/17/21   Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

UNITED STATES OF AMERICA                              3:21-cr-00056-MO

                v.                                  INDICTMENT

HEIDI MEIGGS,                                       18 u.s.c. § 1709

                Defendant.                          UNDER SEAL

                                  THE GRAND JURY CHARGES:

                                             COUNT 1
                                  (Mail Theft by Postal Employee)
                                         (18 u.s.c. § 1709)

       On or about November 8 and 9, 2019, in the District of Oregon, defendant HEIDI

MEIGGS, while working as a Postal Service employee, did embezzle postal cards and their

contents, which were intended to be conveyed by mail.

       All in violation of 18 U.S.C. § 1709.

Dated: February      _J]_, 2021                     A TRUE BILL.



                                                    OFFICIATING FOREPERSON
Presented by:

BILLY J. WILLIAMS



 �-�
United States Attorney
                                   :::     _

MEREDITH D.M. BATEMAN, OSB #192273
ETHAN D.KNIGHT, OSB #992984
Assistant United States Attorneys
Indictment                                                                              Pagel
